FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YORDY JESUS GRADOS-HINOJOSA,                     No. 12-74096

               Petitioner,                       Agency No. A088-735-064

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Yordy Jesus Grados-Hinojosa, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Grados-Hinojosa does not challenge the BIA’s finding that he waived any

challenge to the IJ’s dispositive determination that his asylum claim was untimely.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not

supported by argument are deemed abandoned). Thus, we deny the petition as to

Grados-Hinojosa’s asylum claim.

      Substantial evidence supports the agency’s finding that Grados-Hinojosa did

not establish past persecution, or that it is more likely than not he will be

persecuted in the future, on account of a protected ground if returned to Peru. See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (petitioner’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Thus, we deny the petition as to Grados-Hinojosa’s withholding of removal claim.

      Finally, Grados-Hinojosa does not raise any arguments challenging the




                                            2                                   12-74096
agency’s denial of CAT relief. See Martinez-Serrano, 94 F.3d at 1259.

      PETITION FOR REVIEW DENIED.




                                        3                               12-74096